DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 06/23/2022. 

The application has been amended as follows: 
1. (Currently amended) A gas sensor element for detecting a concentration of a predetermined component in a gas, the gas sensor element comprising: 
an element body including a solid electrolyte layer having oxygen-ion conductivity;
a predetermined portion that is a portion at a surface of the element body at a predetermined temperature;
a porous protective layer that is provided so as to cover at least the predetermined portion; and
a first spatial layer that is provided between the porous protective layer and the predetermined portion,
wherein a maximum-height roughness Rz of a region of an inner surface of the porous protective layer, the region facing the predetermined portion, is 50 μm or less,
wherein the porous protective layer is provided so as to cover a surface of [[the]]a distal end portion, and 
wherein a spatial layer including the first spatial layer is present between the porous protective layer and [[a]]the surface of the distal end portion including a front end of the distal end portion.

2. (Original) The gas sensor element according to Claim 1, 
wherein the maximum-height roughness Rz of the region of the inner surface of the porous protective layer, the region facing the predetermined portion, is 40 μm or less.

3. (Original) The gas sensor element according to Claim 1, 
wherein a thickness variation of the first spatial layer is 20% or less. 

4. (Original) The gas sensor element according to Claim 1, 
wherein the solid electrolyte layer is a zirconia layer, and 
wherein the porous protective layer is a porous alumina layer.

5. (Original) The gas sensor element according to Claim 1,
wherein the predetermined portion is an outer electrode that is one of a group of electrodes that are used to detect the predetermined component by using the oxygen-ion conductivity of the solid electrolyte layer.

6. (Currently Amended) The gas sensor element according to Claim 5, 
wherein the element body has an elongated rectangular-parallelepiped shape, and
wherein the group of electrodes are provided in [[a]]the distal end portion of the element body, the distal end portion including an end surface of the element body in a longitudinal direction.

7. (Original) The gas sensor element according to Claim 1,
wherein the predetermined portion is a portion that is a projection of a gas flowing portion onto the surface of the element body, the gas flowing portion being a space through which the gas is taken into the element body from an outside space.

8. (Original) A gas sensor comprising: the gas sensor element according to Claim 1.

Allowable Subject Matter
Claims 1-8 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a predetermined portion that is a portion at a surface of the element body at a predetermined temperature”, “a porous protective layer that is provided so as to cover at least the predetermined portion”, “a first spatial layer that is provided between the porous protective layer and the predetermined portion”, “wherein the porous protective layer is provided so as to cover a surface of a distal end portion”, and “wherein a spatial layer including the first spatial layer is present between the porous protective layer and the surface of the distal end portion including a front end of the distal end portion”. 
The closest prior art of record is considered to be Hino et al. (US 2016/0282298 A1) and Ito et al. (US 2011/0094883 A1). 
Hino discloses a gas sensor including a gas sensor element for measuring a specific gas such as NOx in a measurement object gas [title; abstract; Para. 0004] wherein the sensor element comprises element body 102 includes a solid electrolyte layer 6 having oxygen ion conductivity [Paras. 0061-0062; Fig. 2], the entire surface portion of the solid electrolyte layer 6 and the outer electrode 23 that is exposed to the upper space 91 meets the limitations of the “predetermined portion” wherein porous protective layer 84/84a covers the exposed surface of the solid electrolyte layer 6 and the outer electrode 23 [Paras. 0061, 0070-0073, 0099-0102; Figs. 1-7], wherein upper space 91 is a “first spatial layer” that is provided between the protective layer 84/84a and the exposed surface of the solid electrolyte layer 6 and/or outer electrode 23 [Para. 0101-0103; Figs. 2-7]. Hino is silent on the surface roughness of the porous protective layer. 
As outlined in the prior grounds of rejection, Ito discloses a gas sensor element for a gas sensor [abstract] wherein the sensor element comprising a solid electrolyte body is surrounded by a protective layer 3 [Para. 0057; Fig. 1]. Ito teaches that the protective layer 3 has a surface roughness Ra that is lower than or equal to 3.0 μm such that when water droplets approach the protective layer 3 at high temperatures, it is possible to reliably cause the Leidenfrost effect such that the protective layer 3 is water-repellent [Para. 0077]. Ito teaches that cracking may occur when water droplets adhere to the surfaces of a gas sensor element and therefore it is possible to prevent water-induced cracking by forming the protective layer 3 with a sufficiently low surface roughness [Paras. 0017, 0074, 0076-0077]. 
However, Hino alone or in view of Ito is silent on a spatial layer that includes the first spatial layer that is present between the porous protective layer and the surface of the distal end portion wherein the spatial layer also includes a front end of the distal end portion. Hino teaches various embodiments wherein heat insulating spaces are provided along the top, bottom and sides of the sensor element but there does not appear to be any teaching, suggestion or motivation for an insulating space that is “between the porous protective layer and the surface of the distal end portion including a front end of the distal end portion”. The “front end of the distal end portion” is interpreted as the front end surface where the gas inlet 10 is located as shown in instant Fig. 3 as would be evident to one skilled in the art. Modifying the space disclosed by Hino such that the space 91 extends along the top/sides/bottom as well as the "front end of the distal end portion" (i.e., at 84e in Fig. 2) would mean that the outer pump electrode is in fluid communication with the inlet 11. Simply adding a space at 84e would pose potential issues because oxygen that has been pumped into the empty space 91 through the outer pump electrode 23 could then be introduced back into the inlet and could affect the measurement of the measurement object gas being introduced into the inlet.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-8 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oya et al. (US 9,512,770 B2) disclose a sensor element that includes a hollow space exposed to the sides of the diffusion limiting member that serves as the gas introduction region. Kato et al. (JP 2012168030 A, machine translation) discloses the introduction of a spacer layer between a porous protective layer and the surface of the element.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795